SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) is entered into as of October 28, 2008 among QUEST CHEROKEE, LLC, a
Delaware limited liability company (the “Borrower”), QUEST ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “MLP”), QUEST CHEROKEE OILFIELD
SERVICE, LLC, a Delaware limited liability company (“QCOS”, QCOS and MLP
collectively called the “Guarantors” and individually a the “Guarantor”), ROYAL
BANK OF CANADA, as Administrative Agent and Collateral Agent for the Lenders
parties to the hereinafter defined Credit Agreement (in such capacities, the
“Administrative Agent” and “Collateral Agent,” respectively), KEYBANK NATIONAL
ASSOCIATION, as Documentation Agent, and the undersigned Lenders comprising
Required Lenders.

Reference is made to the Amended and Restated Credit Agreement dated as of
November 15, 2007 among Borrower, the Administrative Agent, the Collateral Agent
and the Lenders parties thereto, as amended by a First Amendment to Amended and
Restated Credit Agreement dated as of April 15, 2008 (as amended, the “Credit
Agreement”). Unless otherwise defined in this Second Amendment, capitalized
terms used herein shall have the meaning set forth in the Credit Agreement; all
section, exhibit and schedule references herein are to sections, exhibits and
schedules in the Credit Agreement; and all paragraph references herein are to
paragraphs in this Second Amendment.

RECITALS

A.  The former chairman and chief executive officer (“CEO”) of the Borrower has
been accused of engaging in a series of unauthorized transactions spanning
several years whereby funds of Quest Resource Corporation, the MLP, the Borrower
or one or more of their Subsidiaries were transferred to an entity controlled by
the former CEO and periodically repaid in such a fashion that the transactions
were not timely discovered and over time resulted in there being a
misappropriation of approximately $10,000,000 of funds of the Borrower or its
Affiliates by the former CEO for his personal benefit (as so alleged, the
“Misappropriation Transaction”). As a result of the Misappropriation
Transaction, various representations and warranties of the Borrower may no
longer be true and correct and certain covenants may have been breached. The
internal investigation and forensic accounting investigation relating to the
Misappropriation Transaction is still pending at the time of execution of this
Second Amendment and may continue for an indefinite period of time.

B.        To enable the Borrower to satisfy conditions precedent to borrowing
under the Credit Agreement and to rectify the possible covenant violations, as a
result or consequence of the Misappropriation Transaction, the Borrower has
requested certain waivers and amendments to remove from the conditions and
covenants the effects of the Misappropriation Transaction.

C.        Subject to the terms and conditions of this Second Amendment, the
Administrative Agent and the Lenders comprising the Required Lenders are willing
to agree to such requested waivers and amendments.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

 

1

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



Paragraph 1.    Amendments. Effective as of the Second Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:

 

1.1

Definitions. Section 1.01 of the Credit Agreement is amended as follows:

 

(a)

The following definitions are amended in their entirety to read as follows:

“Agreement means this Amended and Restated Credit Agreement as amended by the
First Amendment to Credit Agreement and by the Second Amendment to Credit
Agreement.”

“Applicable Rate” means, during the Transition Period, the Eurodollar Rate +
4.0% per annum or the Base Rate + 3.0% per annum (and any Revolving Loans and
Letters of Credit outstanding on the Second Amendment Effective Date shall
automatically have the Applicable Rate described above applied regardless of
whether such Revolving Loan is a Base Rate Loan or Eurodollar Rate Loan and
regardless of whether such Applicable Rate becomes effective on a day other than
the last day of an Interest Period) and after the Transition Period ends, from
time to time thereafter, the following percentages per annum, based upon the
Utilization Percentage:

 

Applicable Rate

 

 

 

 

 

 

 

 

 

 

 

Pricing

 

Utilization

 

Letters of

 

Eurodollar

 

Base Rate

 

Commitment

Level

 

Percentage

 

Credit

 

Rate +

 

+

 

Fee

1

 

< 33%

 

2.75%

 

2.75%

 

1.75%

 

0.30%

2

 

> 33% but < 66%

 

3.00%

 

3.00%

 

2.00%

 

0.375%

3

 

> 66% but < 85%

 

3.25%

 

3.25%

 

2.25%

 

0.375%

4

 

> 85%

 

3.375%

 

3.375%

 

2.375%

 

0.500%

 

 

 

 

 

 

 

 

 

 

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Utilization Percentage shall become effective on the date such change occurs.”

“Base Rate means for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus one-half of one percent (0.5%), (b) the Prime
Rate for such day, and (c) the Eurodollar Rate for a one-month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus one and one-quarter percent (1.25%); provided that, for the
avoidance of doubt, the Eurodollar Rate for any day shall be based on the rate
appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. (London time) on such
day. Any change in the Base Rate due to a change in the Prime Rate, Federal
Funds Rate or the Eurodollar Rate shall be effective automatically and without
notice to Borrower or any Lender on the effective date of such change in the
Prime Rate, Federal Funds Rate or Eurodollar Rate, respectively.”

“Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of New York, or are in
fact closed and, if such day relates to any Eurodollar Rate Loan or the
calculation of the Eurodollar Rate, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the applicable offshore
Dollar interbank market.”

“Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries on
a consolidated basis, an amount equal to the sum of (a) Consolidated Net Income,
(b) Consolidated

 

2

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



Interest Charges, (c) the amount of taxes, based on or measured by income, used
or included in the determination of such Consolidated Net Income, (d) the amount
of depreciation, depletion and amortization expense deducted in determining such
Consolidated Net Income, (e) merger and acquisition costs required to be
expensed under FAS 141(R), (f) fees and expenses of the internal investigation
and forensic accounting investigation relating to the Misappropriation
Transaction and the related restructuring which shall be capped at $1,500,000
for purposes of this definition and (g) other non-cash charges and expenses,
including, without limitation, non-cash charges and expenses relating to Swap
Contracts or resulting from accounting convention changes, of the MLP and its
Subsidiaries on a consolidated basis, all determined in accordance with GAAP.”

“Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the excess of (I) the sum of (a) all
interest, premium payments, fees, charges and related expenses of the MLP and
its Subsidiaries in connection with Indebtedness (net of interest rate Swap
Contract settlements (including capitalized interest) and net of any write-off
of debt issuance costs and prepayment premium of Indebtedness repaid in
connection with the initial public offering of the MLP’s common units in
November, 2007), in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the MLP and its Subsidiaries
with respect to such period under Capital Leases that is treated as interest in
accordance with GAAP over (II) all interest income for such period.”

“Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan a rate per annum described below:

(a)        the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the LIBOR I screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

(b)       if the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.”

“First Amendment to Credit Agreement means that certain First Amendment to
Amended and Restated Credit Agreement dated as of April 15, 2008, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
a Lender, KeyBank National Association, as Documentation Agent and a Lender, and
U.S. Bank National Association and Société Générale as the other Lenders.”

“LLC Agreement means the Second Amended and Restated Limited Liability Company
Agreement of the Borrower dated effective November 14, 2005, as amended on
November 15, 2007.”

“Omnibus Agreement means the Omnibus Agreement dated as of November 15, 2007
among the MLP, the General Partner, the Borrower and Quest Parent.”

 

3

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



“Partnership Agreement (MLP) means the First Amended and Restated Agreement of
Limited Partnership of the MLP dated effective November 15, 2007, as amended
effective as of January 1, 2008.”

(b)       The following definitions are inserted alphabetically into Section
1.01 of the Credit Agreement:

“Available Liquidity means collectively for the MLP, Borrower and their
respective Subsidiaries on the last day of each fiscal quarter the sum of (i)
their cash and Cash Equivalents on such date, plus (ii) the excess of the
Borrowing Base on such date over the Total Outstandings on such date, plus (iii)
for the period commencing on the Second Amendment Effective Date and ending on
such date, the cumulative amount of excess principal repaid by Borrower on the
Indebtedness outstanding under the Second Lien Senior Term Loan Agreement over
and above the $3,800,000 required to be repaid quarterly pursuant to Section
7.08(b) as a condition precedent to Borrower declaring, making or incurring a
liability to make, Quarterly Borrower Distributions to the MLP.”

“Intercreditor Agreement means that certain Intercreditor Agreement dated July
11, 2008 among Royal Bank of Canada, as administrative agent and collateral
agent for the Lenders under this Agreement, Royal Bank of Canada, as
administrative agent and collateral agent for the lenders party to the Second
Lien Senior Term Loan Agreement, Royal Bank of Canada, as collateral agent for
the Lenders under this Agreement and the lenders party to the Second Lien Senior
Term Loan Agreement and the Borrower.”

“Misappropriation Transaction collectively means the alleged series of
unauthorized fund transfers occurring over a multi-year period initiated by the
former chairman and chief executive officer (“CEO”) of the Borrower whereby
funds of the MLP, the Borrower or one or more of their Subsidiaries were
transferred to an entity controlled by the former CEO and periodically repaid
but in such a manner that the transactions were not timely discovered and over
time resulted in the former CEO having allegedly misappropriated and converted
to his personal use, an amount estimated to be $10 million.”

“Prime Rate” means for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate.” Such rate is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.

“Second Amendment Effective Date means November 5, 2008.”

“Second Amendment to Credit Agreement means that certain Second Amendment to
Amended and Restated Credit Agreement dated as of October 28, 2008, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
a Lender, KeyBank National Association, as Documentation Agent and a Lender and
U.S. Bank National Association, Société Générale, Wachovia Bank, N.A., Comerica
Bank, Amegy Bank, N.A. and RZB Finance LLC as the other Lenders.”

“Second Lien Senior Term Loan Agreement means that certain $45,000,000 Second
Lien Senior Term Loan Agreement dated as of July 11, 2008 among the Borrower,
Royal Bank of Canada, as administrative agent, collateral agent and as a lender,
KeyBank National Association,

 

4

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



as syndication agent and as a lender, Société Générale, as documentation agent
and as a lender and Amegy Bank National Association as a lender, as amended.”

“Second Lien Senior Term Loan Paydown Period means the period beginning on the
Second Amendment Effective Date and ending on the maturity of the Indebtedness
owing under the Second Lien Senior Term Loan Agreement.”

“Transition Period” means the period commencing on the Second Amendment
Effective Date and ending on the date the following two conditions are both
satisfied: (i) delivery to the Administrative Agent of the consolidated balance
sheet of the MLP and its Subsidiaries as of December 31, 2008 and the related
statements of income and cash flows for such year, audited and accompanied by a
report and opinion of UHY LLP or another nationally recognized firm of
independent certified public accounts reasonably acceptable to the Required
Lenders which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or exceptions as to the scope of the
audit; and (ii) the Indebtedness owing under the Second Lien Senior Term Loan
Agreement is repaid in full.”

1.2       Article I. Article I of the Credit Agreement is amended by adding a
new Section 1.06 “Assumption Relating to Misappropriation Transaction” to read
in its entirety as follows:

“1.06    Assumption Relating to Misappropriation Transaction. The waivers and
amendments set forth in the Second Amendment to Credit Agreement have been
entered into by the Borrower, the Administrative Agent and the Lenders prior to
the completion of the Borrower’s internal investigation and forensic accounting
investigation relating to the Misappropriation Transaction. The Borrower’s good
faith best estimate of the amount of funds misappropriated from Quest Resource
Corporation, the MLP, the Borrower or their Subsidiaries prior to entering into
the Second Amendment to Credit Agreement is $10 million. If after the Second
Amendment to Credit Agreement becomes effective the Borrower determines (i) that
the amount of funds misappropriated exceeds $11 million or (ii) other facts or
circumstances concerning the Misappropriation Transaction previously unknown to
the Lenders are discovered that result in the Lenders in good faith determining
that the facts and circumstances concerning the Misappropriation Transaction
assumed to exist at the time the Second Amendment to Credit Agreement was
entered into were materially erroneous, then in any such instance the waivers
and amendments directly relating to the Misappropriation Transaction set forth
in the Second Amendment to Credit Agreement shall be deemed rescinded and
revoked. Notwithstanding such rescission and revocation, neither the
Administrative Agent nor any Lender will be authorized to exercise any rights or
remedies otherwise available to them as a result of such rescission and
revocation until the expiration of the twenty (20) Business Day negotiation
period described in the next sentence. The Borrower, the Administrative Agent
and the Lenders shall negotiate in good faith for a period of twenty (20)
Business Days to replace such rescinded and revoked waivers and amendments with
replacement waivers and amendments satisfactory to the Administrative Agent and
the Lenders in their sole and absolute discretion. If the Borrower,
Administrative Agent and Required Lenders fail to replace such rescinded and
revoked waivers and amendments at the end of such twenty (20) Business Day
period, those waivers and amendments will cease to be of any force or effect and
the Lenders shall be entitled to exercise any rights or remedies available to
them under any Loan Document as if this Second Amendment to Credit Agreement had
not been entered among the parties hereto. Notwithstanding the foregoing, any
fees paid pursuant to the Second Amendment to Credit Agreement shall be
nonrefundable and the Applicable Rate shall be the Eurodollar Rate + 4.0% per
annum or the Base Rate + 3.0% per annum.”

 

5

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



1.3       Section 3.03. Section 3.03 of the Credit Agreement is amended to read
in its entirety as follows:

“3.03    Inability to Determine Rates. If the Administrative Agent (or any
Lender) determines in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks (or such Lender) in the applicable offshore Dollar market for
the applicable amount and Interest Period of such Eurodollar Rate Loan, or
adequate and reasonable means do not exist for determining the Eurodollar Rate
for such Eurodollar Rate Loan, or (b) if the Required Lenders (or any Lender)
determine and notify the Administrative Agent that the Eurodollar Rate for such
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders (or such Lender) of funding such Eurodollar Rate Loan, then the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until all of the Lenders revoke such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.”

 

1.4       Section 5.05(a). Section 5.05(a) of the Credit Agreement is amended by
adding a new clause at the end thereof before the period to read as follows:

“, subject in the case of clauses (i) and (ii) to the effect of the
Misappropriation Transaction.”

1.5       Section 5.05(b). Section 5.05(b) of the Credit Agreement is amended to
read in its entirety as follows:

“(b)      Since December 31, 2006 except for the Misappropriation Transaction
and the related fees and expenses associated with the related internal
investigation, there has been no event or circumstance that has or could
reasonably be expected to have a Material Adverse Effect.”

1.6       Section 5.06. Section 5.06 of the Credit Agreement is amended by
changing the first word thereof from “There” to “there” and by adding a new
clause at the beginning thereof to read as follows:

“Except for actions, suits, proceedings, claims and disputes arising out of or
related to the Misappropriation Transaction,”

1.7       Section 5.14(c). Section 5.14(c) of the Credit Agreement is amended by
adding a new clause at the end thereof before the period to read as follows:

“, except to the extent any such proceeds were used improperly in connection
with the Misappropriation Transaction.”

1.8       Section 5.15. Section 5.15 of the Credit Agreement is amended by
changing the first word of the first and second sentences thereof from “All” to
“all” and by adding a new clause at the beginning of the first and second
sentences to read as follows:

“Other than as affected by the Misappropriation Transaction,”

 

6

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



1.9       Section 5.17. Section 5.17 of the Credit Agreement is amended to read
in its entirety as follows:

“5.17    Compliance with Laws. Except with respect to Environmental Laws and
Laws relating to taxes and employee benefits (which are covered by Sections
5.09, 5.11 and 5.12, respectively), and except as a consequence of or related to
the Misappropriation Transaction, neither the Borrower nor any Borrower
Affiliate is in violation of any Laws, other than such violations which could
not, individually or collectively, reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Borrower Affiliate has received
notice alleging any noncompliance with any Laws, except for (i) such
noncompliance which no longer exists, (ii) alleged noncompliance arising out of
or related to the Misappropriation Transaction, or (iii) noncompliance which
could not reasonably be expected to have a Material Adverse Effect.”

 

1.10     Section 6.01(a). Section 6.01(a) of the Credit Agreement is amended by
deleting the language commencing with “audited and accompanied by a report”
through the end of such Section and adding the following in substitution
therefor:

“audited and accompanied by a report and opinion of UHY LLP or another
nationally recognized firm of independent certified public accountants
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP (except as otherwise noted herein) and shall
not be subject to any qualifications or exceptions as to the scope of the audit
(except for qualifications, exceptions or restatements arising out of the
Misappropriation Transaction) nor to any qualifications and exceptions not
reasonably acceptable to the Required Lenders; provided with respect to any
audit of, and report and opinion from, a firm of independent certified public
accountants of any restatement of the MLP’s consolidated balance sheet,
statement of income and statement of cash flows for fiscal years ending on or
before December 31, 2007, such audit, report and opinion may be provided by Eide
Bailly LLP, successor by merger to Murrell, Hall, McIntosh & Co., PLLP, UHY LLP
or another nationally recognized firm of independent certified public accounts
reasonably acceptable to the Required Lenders; provided further that the MLP
shall deliver or cause to be delivered to the Administrative Agent and Lenders
the foregoing audited financial statements for its fiscal year ending December
31, 2008 and shall file or cause to be filed with the Securities Exchange
Commission its annual report on Form 10-K or Form 10-KSB for its fiscal year
ending December 31, 2008 by no later than June 30, 2009; provided further, that
as soon as available, but in any event by March 31, 2009, the Borrower shall
deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders, unaudited preliminary
internally generated consolidated balance sheets of the MLP and its Subsidiaries
for the fiscal year ending December 31, 2008, and the related statements of
income and cash flows for such fiscal year, which preliminary internally
generated financial statements will be subject to revisions arising out of the
audit process as provided above in this Section 6.01(a);”

1.11     Section 6.01(b). Section 6.01(b) of the Credit Agreement is amended by
deleting the period and adding a new clause at the end thereof after the word
“footnotes” to read as follows:

“and to adjustments or restatements arising out of or related to the
Misappropriation Transaction; provided delivery of the unaudited balance sheet,
statement of income and cash flows of the MLP and its Subsidiaries for the
fiscal quarter ending September 30, 2008 may be delayed and not delivered to the
Administrative Agent until the first to occur of (i) thirty (30) days after the
date of delivery to the special committee of the Borrower’s governing board of a
final report detailing the results of the internal investigation and forensic
accounting investigation conducted by Andrews Kurth LLP and FTI Consulting into
the Misappropriation Transaction which report may

 

7

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



contain any recommended remedial measures the Borrower should undertake or
advise that prior financial statements should be restated; provided, however, if
restated financial statements are prepared as a result of the Misappropriation
Transaction, then the Borrower shall deliver to the Administrative Agent its
unaudited stand alone balance sheet, statement of income and cash flows of the
Borrower for the fiscal quarter ending September 30, 2008 within ten (10) days
after such restated financial statements are completed and (ii) June 30, 2009;
provided further, notwithstanding the foregoing, as soon as available but in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the MLP, the Borrower shall deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders, unaudited preliminary internally generated
consolidated balance sheets, statements of income and cash flows of the MLP and
its Subsidiaries as of such quarter end, which preliminary internally generated
financial statements will be subject to adjustment or restatement as provided
above in this Section 6.01(b). “

1.12     Section 6.01. Section 6.01 of the Credit Agreement is amended by
designating current Section 6.01(c) as Section 6.01(d) and adding a new Section
6.01(c) to read in its entirety as follows:

“(c)      within 10 days after the end of each month during the Transition
Period, delivery of a “check register” type monthly historical cash flow
statement for such month and delivery of projected cash flow statements for the
six (6) succeeding consecutive months and within 30 days after the end of each
month, delivery of a detailed “working cash flow” type monthly historical cash
flow statement substantially in the form previously delivered to the
Administrative Agent; and”

1.13     Section 6.02(a). Section 6.02(a) of the Credit Agreement is amended by
adding a new clause at the end thereof before the period to read as follows:

“; provided, subsequent to the delivery of the financial statements referred to
in Sections 6.01(a) and (b), there may be delivered Compliance Certificates
corrected to reflect the Misappropriation Transaction which corrected Compliance
Certificates may be delivered to the Administrative Agent within thirty (30)
days after the date of delivery to the special committee of the Borrower’s
governing board a final report detailing the results of the internal
investigation and forensic accounting investigation conducted by Andrews Kurth
LLP and FTI Consulting into the Misappropriation Transaction which report may
contain any recommended remedial measures the Borrower should undertake or
advise that prior financial statements should be restated; provided, however, if
restated financial statements are prepared as a result of the Misappropriation
Transaction, then such corrected Compliance Certificates may be delivered to the
Administrative Agent within ten (10) days after such restated financial
statements are completed.”

1.14     Section 6.08(a). Section 6.08(a) of the Credit Agreement is amended by
adding a new clause (ii) thereto to read as follows and designating current
clause “(ii)” as clause “(iii)”:

“(ii) the failure to comply therewith arose out of or was related to the
Misappropriation Transaction or”

1.15     Section 6.09. Section 6.09 of the Credit Agreement is amended by adding
a new clause at the end thereof before the period to read as follows:

“; provided with respect to the Misappropriation Transaction the foregoing shall
be modified to exclude noncompliance as a result of or related to the
Misappropriation Transaction prior to its

 

8

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



discovery and such modifications, restatements and revisions as are necessitated
to reflect the Misappropriation Transaction after its discovery are permitted.”

1.16     Section 6.12. Section 6.12 of the Credit Agreement is amended by adding
a new clause at the end thereof following the word “Agreement” and before the
period to read as follows:

“; provided, however, no proceeds of the Facility may be used to pay or prepay
any Indebtedness owing under the Second Lien Senior Term Loan Agreement.”

1.17     Article VI. Article VI of the Credit Agreement is amended by adding a
new Section 6.21 thereto to read in its entirety as follows:

 

“Section 6.21

Liens on Oil and Gas Properties; Title Information.

(a)        At all times have granted in favor of the Administrative Agent for
the benefit of the Lenders as security for the Obligations first priority
perfected Liens on no less than ninety percent (90%) of PV10 of the Proved
Reserves that are attributable to the Borrowing Base Oil and Gas Properties.

(b)       On or before the delivery to the Administrative Agent of each Reserve
Report required by Section 2.02(b), the Borrower will deliver (or have
previously delivered to the Administrative Agent) title information in form and
substance acceptable to the Administrative Agent comprising a minimum of eighty
percent (80%) of the PV10 (based on the most recent Borrowing Base evaluation by
the Administrative Agent) of the Proved Reserves that are attributable to those
Borrowing Base Oil and Gas Properties evaluated by such Reserve Report (it being
acknowledged that landman title reports on proved but undeveloped Oil and Gas
Properties shall be satisfactory to the Administrative Agent and Lenders for the
purpose of demonstrating the status of title to such Oil and Gas Properties).”

1.18     Section 7.02. Section 7.02 of the Credit Agreement is amended by
deleting “and” at the end of subsection (j), replacing the period at the end of
subsection (k) with “; and”, and by adding a new subsection (l) to read as
follows:

“(l)        “Investments constituting Indebtedness of Quest Parent or any
Affiliate of Quest Parent, evidenced by a promissory note payable February 27,
2009 that has been pledged to secure the Obligations and is in the possession of
the Administrative Agent, but in no event in excess of $3,000,000 in principal
amount at any time outstanding.”

1.19     Section 7.08(b). Section 7.08(b) of the Credit Agreement is amended to
read in its entirety as follows:

“(b)      the Borrower may declare, make or incur a liability to make Quarterly
Borrower Distributions to the MLP and payments of Distribution Equivalent
Amounts; provided, that (i) at the time each such Quarterly Borrower
Distribution is made no Default or Event of Default exists or would result
therefrom, (ii) at the time each such Quarterly Borrower Distribution is made no
Default (as defined in the Second Lien Senior Term Loan Agreement) or Event of
Default (as defined in the Second Lien Senior Term Loan Agreement) exists or
would result therefrom, (iii) at the time each such Quarterly Borrower
Distribution is made no Borrowing Base Deficiency exists, and (iv) subject to
and in compliance with the terms of the Intercreditor Agreement, Borrower shall
have paid on the Indebtedness outstanding under the Second Lien Senior Term

 

9

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



Loan Agreement principal installments of at least $3,800,000 each on the 15th
day of each February, May, August and November occurring during the Second Lien
Senior Term Loan Paydown Period; and”

1.20     Section 7.08(c). Section 7.08(c) of the Credit Agreement is amended to
read in its entirety as follows:

“(c)      the MLP may declare, make or incur a liability to make payments of
Distribution Equivalent Amounts and Quarterly MLP Distributions of Available
Cash (as defined in the Partnership Agreement (MLP)) to the extent such
Quarterly MLP Distributions in any fiscal quarter do not exceed, in the
aggregate, the Available Cash (as defined in the Partnership Agreement (MLP))
for the immediately preceding fiscal quarter and are made in accordance with the
Partnership Agreement (MLP); provided, that during the Transition Period the
Quarterly MLP Distribution declared and paid on the MLP’s common units shall not
exceed $0.40 per common unit per quarter; provided further, that at the time
each such Quarterly MLP Distribution is made no Default or Event of Default
exists or would result therefrom; provided further, that at the time each such
Quarterly MLP Distribution is made no Borrowing Base Deficiency exists; provided
further, that at the time each such Quarterly MLP Distribution is made, the MLP
and Borrower warrant and represent to the Lenders that after giving effect to
such Quarterly MLP Distribution the MLP and Borrower reasonably expect, based on
the information then currently available to the MLP and Borrower, to be in
compliance with the provisions of the liquidity maintenance covenant set forth
in Section 7.16(d) as of the next liquidity maintenance testing date.”

1.21     Section 7.10. Section 7.10 of the Credit Agreement is amended to read
in its entirety as follows:

“7.10    Nature of Business; Capital Expenditures; Risk Management. Engage in
any line of business other than exploration, production and marketing of
Hydrocarbons and related activities nor make or incur Capital Expenditures in
excess of $30,000,000 for the Borrower’s 2009 fiscal year. In addition to the
foregoing, the MLP may not engage in any business other than the ownership of
the Borrower and the operation of the MLP. Without the written approval of the
Administrative Agent, neither the Borrower nor the MLP may materially change its
risk management policy.”

1.22     Section 7.16. Section 7.16 of the Credit Agreement is amended by adding
a new subsection (d) thereto to read in its entirety as follows:

“(d)      Liquidity Maintenance. Permit Available Liquidity to be less than
$14,000,000 at March 31, 2009 or to be less than $20,000,000 at June 30, 2009.”

Paragraph 2.  Effective Date. This Second Amendment shall not become effective
until the date (such date, the “Second Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)        this Second Amendment, executed by the Borrower, the Guarantors, the
Administrative and the Required Lenders;

(b)       from the Borrower and the existing Guarantors, such certificates of
secretary, assistant secretary, manager, or general partner, as applicable, as
the Administrative Agent may require, certifying (i) resolutions of its board of
directors, managers or members (or their equivalent) authorizing the

 

10

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



execution and performance of this Second Amendment and the other Loan Documents
which such Person is executing in connection herewith, (ii) the incumbency and
signature of the officer executing such documents, and (iii) no change in such
Person’s organizational documents since November 15, 2007, other than the
Amendment No. 1 to the Partnership Agreement (MLP) effective as of January 1,
2008;

(c)        payment on the Second Amendment Effective Date to the Administrative
Agent of a 25 basis point amendment fee calculated on the Borrowing Base in
effect on the Second Amendment Effective Date which fee will be shared among
each Lender timely approving the Second Amendment in accordance with its Pro
Rata share of the Borrowing Base, which fee once paid will be fully earned and
nonrefundable. For example, if the Borrowing Base at the time of the approval of
the Second Amendment is $190 million and Lenders holding 70% of the Revolving
Commitment timely approve the Second Amendment, the amendment fee would equal
$190 million times one-quarter of one percent times 70% or $332,500;

(d)       fees and expenses required to be paid pursuant to Paragraph 6 of this
Second Amendment, to the extent invoiced prior to the Second Amendment Effective
Date;

(e)        from Andrews Kurth LLP, the law firm retained by the joint special
committee of the General Partner, Quest Parent and the general partner of Quest
Midstream Partners, L.P. to investigate the Misappropriation Transaction, and/or
FTI Consulting, the accounting firm retained by Andrews Kurth LLP to conduct the
forensic accounting investigation of the Misappropriation Transaction, a written
statement that to the best of their current knowledge the amount of the
Misappropriation Transaction does not appear to exceed $10,500,000;

(f)        evidence that contemporaneously with the execution of this Second
Amendment the requisite lenders party to that certain First Amendment to Second
Lien Senior Term Loan Agreement with Borrower have duly executed and delivered
such First Amendment and the Borrower and guarantors party thereto have also
duly executed and delivered such First Amendment;

(g)       evidence that contemporaneously with the execution of this Second
Amendment the requisite lenders party to that certain Second Amendment to
Amended and Restated Credit Agreement with Quest Midstream Partners, L.P. and
Bluestem Pipeline, L.P. have duly executed and delivered such Second Amendment
and the borrowers and guarantors party thereto have also duly executed and
delivered such Second Amendment; and

(h)       such other assurances, certificates, documents and consents as the
Administrative Agent may require.

 

Paragraph 3.

Waivers.

 

(a)         Insofar as such non-compliance is the direct or indirect consequence
of the Misappropriation Transaction, the Lenders hereby waive any non-compliance
for all periods ending prior to the Second Amendment Effective Date with the
following representations and warranties and agree that the Borrower shall not
be deemed in Default solely by reason of such non-compliance:

 

(i)         Section 5.05(a) – Financial Statements – insofar as a result of or
related to the Misappropriation Transaction the financial statements previously
delivered may not have fairly presented in all material respects the financial
condition of the MLP and its Subsidiaries as of the date thereof;

 

11

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



(ii)        Section 5.05(b) – No Material Adverse Effect – insofar as a result
of or related to the Misappropriation Transaction (including the costs of the
internal investigation related thereto) there may have been an event or
circumstance that has or could reasonably be expected to have a Material Adverse
Effect;

 

(iii)       Section 5.06 – Litigation – insofar as actions, suits, proceedings,
claims or disputes arising out of or related to the Misappropriation Transaction
are pending or threatened or contemplated by or against Borrower or any Borrower
Affiliate which could reasonably be expected to have a Material Adverse Effect;

 

(iv)       Section 5.14(c) – Use of Proceeds – insofar as any proceeds of any
Revolving Loan were used in the Misappropriation Transaction;         

 

(v)        Section 5.15 – Disclosure; No Material Misstatements – insofar as a
result of or related to the Misappropriation Transaction any material factual
information furnished by or on behalf of the MLP and Borrower was not true and
accurate in all material respects or was incomplete by omitting to state any
material fact necessary to make such information, in light of the circumstances
under which it was made, not misleading, or any estimates or projections were
based on incorrect information or assumptions; and

 

(vi)       Section 5.17 – Compliance With Laws – insofar as a result of or
related to the Misappropriation Transaction the Borrower or any Borrower
Affiliate is in violation of any Laws which could reasonably be expected to have
a Material Adverse Effect and insofar as a result of or related to the
Misappropriation Transaction the Borrower or any Borrower Affiliate has received
notice alleging any noncompliance with any Laws that could reasonably be
expected to have a Material Adverse Effect.

 

(b)        Insofar as such non-compliance is the direct or indirect consequence
of the Misappropriation Transaction, the Lenders hereby waive any non-compliance
for all periods ending prior to the Second Amendment Effective Date with the
following affirmative covenants and agree that the Borrower shall not be deemed
in Default solely by reason of such non-compliance:

 

(i)         Section 6.01(a) – Financial Statements – insofar as a result of or
related to the Misappropriation Transaction the audited annual financial
statements previously delivered did not fairly present in all material respects
the financial condition, results of operations and cash flows of the MLP and its
Subsidiaries and may need to be restated;

 

(ii)        Section 6.01(b) – Financial Statements – insofar as a result of or
related to the Misappropriation Transaction the unaudited quarterly financial
statements previously delivered did not fairly present in all material respects
the financial condition, results of operations and cash flows of the MLP and its
Subsidiaries and may need to be restated;

 

(iii)       Section 6.02(a) – Certificates – insofar as a result of or related
to the Misappropriation Transaction previously delivered Compliance Certificates
were not accurate and need to be resubmitted;

 

(iv)       Section 6.03(a) – Notices – insofar as a result of or related to the
Misappropriation Transaction a Default or Event of Default occurred and Borrower
failed to promptly notify the Administrative Agent of such Default or Event of
Default;

 

12

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



(v)       Section 6.03(b) – Notices – insofar as a result of or related to the
Misappropriation Transaction a Material Adverse Effect resulted or could
reasonably be expected to result;

 

(vi)       Section 6.03(c) – Notices – insofar as a result of or related to the
Misappropriation Transaction any litigation, investigation or proceeding
affecting Borrower or any Borrower Affiliate exists in which the amount involved
exceeds $1,000,000 or injunctive or other relief is sought which could
reasonably be expected to have a Material Adverse Effect;

 

(vii)      Section 6.03(d) – Notices – insofar as a result of or related to the
Misappropriation Transaction any changes that are made to the Borrower’s or the
MLP’s internal controls;

 

(viii)     Section 6.08 – Compliance With Laws – insofar as a result of or
related to the Misappropriation Transaction the Borrower failed to comply in all
material respects with the requirements of Laws applicable to it or its business
or properties and which noncompliance could reasonably be expected to have a
Material Adverse Effect;

 

(xi)       Section 6.09 – Books and Records – insofar as a result of the
Misappropriation Transaction the Borrower failed to maintain proper books of
record and account (a) in which full, true and correct entries in conformity
with GAAP were made and (b) in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it; and

 

(xi)       Section 6.12 – Use of Proceeds – insofar as a result of the
Misappropriation Transaction proceeds of the Revolving Loan were used for a
purpose other than a purpose set forth in Section 6.12.

 

(c)         Insofar as such non-compliance is the direct or indirect consequence
of (i) the Misappropriation Transaction or (ii) as a result of not promptly
settling intercompany accounts, the Lenders hereby waive any non-compliance with
the following negative covenants and agree that the Borrower shall not be deemed
in Default solely by reason of such non-compliance:

 

(i)         Section 7.02 – Investments – insofar as a result of or related to
(A) the Misappropriation Transaction any funds transferred from the Borrower or
any Affiliate of the Borrower to an entity controlled by the former CEO of the
Borrower would be characterized as a loan, advance or Investment or (B) not
promptly settling intercompany accounts any such intercompany accounts would be
characterized as a loan, advance or Investment;

 

(ii)        Section 7.04 – Indebtedness – insofar as a result of or related to
(A) the Misappropriation Transaction or (B) not promptly settling intercompany
accounts, Indebtedness was created or incurred;

 

(iii)       Section 7.11 – Transactions with Affiliates – insofar as a result of
or related to the Misappropriation Transaction a transfer of property of the
Borrower was made to an Affiliate and as a result of not promptly settling
intercompany accounts;

 

(iv)        Section 7.13 – Use of Proceeds – insofar as a result of or related
to the Misappropriation Transaction proceeds of the Revolving Loan were used for
a purpose other than a purpose set forth in Section 6.12; and

 

13

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

(v)         Section 7.16(a) – Current Ratio – insofar as a result of or related
to the Misappropriation Transaction the Borrower permitted its ratio of the
MLP’s consolidated current assets to consolidated liabilities at any fiscal
quarter-end to be less than 1.0 to 1.0.

 

(d)        Insofar as such breach is the direct or indirect consequence of the
Misappropriation Transaction, the Lenders hereby waive any breach for all
periods ending prior to the Second Amendment Effective Date with the following
Defaults and/or Events of Default:

 

(i)         Section 8.01(b) – Specific Covenants – insofar as a result of or
related to the Misappropriation Transaction the Borrower failed to observe any
term, covenant or agreement contained in Section 6.03(a), Section 6.12, Section
7.02, Section 7.04, Section 7.11, Section 7.13 or Section 7.16(a);

 

(ii)        Section 8.01(c) – Other Defaults – insofar as a result of or related
to the Misappropriation Transaction the Borrower failed to perform or observe
any covenant or agreement listed in Paragraph 3(b) or (c) of this Second
Amendment that is not listed in Paragraph 3(d)(i) of this Second Amendment;

 

(iii)       Section 8.01(d) – Representations and Warranties – insofar as a
result of or related to the Misappropriation Transaction any representation or
warranty made or deemed made by the Borrower or any other Loan Party was
incorrect in any material respect when made or deemed made; and

 

(iv)       Section 8.01(e) – Cross-Default – insofar as a result of or related
to the Misappropriation Transaction the Borrower or any Borrower Affiliate
failed to observe or perform any agreement or condition relating to Indebtedness
having an aggregate principal amount of more than $5,000,000, the effect of
which default is to cause, or to permit the holder of such Indebtedness to cause
with the giving of notice if required, such Indebtedness to be demanded or to
become due prior to its stated maturity.

 

(e)         For the avoidance of doubt, the Lenders confirm that if the
Borrower’s representations are as set out in Article V of the Credit Agreement,
as amended and waived herein, and the Borrower complies with the requirements of
Section 4.02, Article VI and Article VII of the Credit Agreement, as amended and
waived herein, the Borrower may borrow under the Credit Agreement on the terms
and subject to the limitations set forth in the Credit Agreement.

 

(f)         The foregoing waivers shall not be deemed to be a waiver by the
Lenders of any other covenant, condition or obligation on the part of the
Borrower under the Credit Agreement or any other Loan Document, except as set
forth in Paragraph 3 of this Second Amendment. In addition, the foregoing
waivers shall in no respect evidence any commitment by the Lenders to grant any
future consents or waivers of any covenant, condition or obligation on the part
of the Borrower under the Credit Agreement or any other Loan Document whether
related to or arising out of the Misappropriation Transaction or otherwise. Any
further waivers or consents must be specifically agreed to in writing in
accordance with Section 10.01 of the Credit Agreement.

 

Paragraph 4.    Acknowledgment and Ratification. The Borrower and the Guarantors
each (i) consent to the agreements in this Second Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this Second
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrower or any Guarantor under the Loan

 

14

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 5.    Representations. The Borrower and the Guarantors each represent
and warrant to the Administrative Agent and the Lenders that as of the Second
Amendment Effective Date and after giving effect to the waivers and amendments
set forth in this Second Amendment (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.

Paragraph 6.    Expenses. The Borrower shall pay on demand all reasonable costs,
fees, and expenses paid or incurred by the Administrative Agent incident to this
Second Amendment, including, without limitation, Attorney Costs in connection
with the negotiation, preparation, delivery, and execution of this Second
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.

 

Paragraph 7.

Miscellaneous.

(a)        This Second Amendment is a “Loan Document” referred to in the Credit
Agreement. The provisions relating to Loan Documents in Article X of the Credit
Agreement are incorporated in this Second Amendment by reference. Unless stated
otherwise (i) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate, (ii)
headings and captions may not be construed in interpreting provisions, (iii)
this Second Amendment will be construed, and its performance enforced, under New
York law and applicable federal law, (iv) if any part of this Second Amendment
is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (v) this Second Amendment may be executed
in any number of counterparts with the same effect as if all signatories had
signed the same document, and all of those counterparts must be construed
together to constitute the same document.

Paragraph 8.    Entire Agreement. THIS SECOND AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 9.    Parties. This Second Amendment binds and inures to the benefit
of the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent,
the Documentation Agent, the Lenders, and their respective successors and
assigns.

Paragraph 10.Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this Second Amendment.

Paragraph 11.Release. As additional consideration for the execution, delivery
and performance of this Second Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
Second Amendment, the Borrower warrants and represents to the Administrative
Agent, the Collateral Agent and the Lenders that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender or any defense to (i) the payment of Obligations under the

 

15

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



Revolving Notes and/or the Loan Documents, or (ii) the performance of any of its
obligations with respect to the Revolving Notes and/or the Loan Documents. In
the event any such facts, events, statuses or conditions exist or have existed,
Borrower unconditionally and irrevocably hereby RELEASES, RELINQUISHES and
forever DISCHARGES Administrative Agent, the Collateral Agent and the Lenders,
as well as their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, of and from any and all claims,
demands, actions and causes of action of any and every kind or character, past
or present, which Borrower may have against any of them or their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

The parties hereto have executed this Second Amendment in multiple counterparts
to be effective as of the Second Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

16

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to be duly executed as of the Second Amendment Effective Date.

 

 

BORROWER:

 

 

 

 

 

QUEST CHEROKEE, LLC,

 

 

as Borrower

 

 

 

 

 

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler

 

 

President

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

QUEST ENERGY PARTNERS, L.P.,

 

 

as a Guarantor

 

 

 

 

 

By:

QUEST ENERGY GP, LLC,

 

 

Its General Partner

 

 

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler,

 

 

President

 

 

 

 

 

 

 

 

 

 

QUEST CHEROKEE OILFIELD SERVICE, LLC,

 

 

as a Guarantor

 

 

 

 

 

By:

QUEST CHEROKEE, LLC,

 

 

Its Sole Member

 

 

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler,

 

 

President

 

 

 

 

 

 

 

 

 

 

 

Signature Page 1

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Susan Khokher 

 

Name:

Susan Khokher 

 

Title:

Manager, Agency 

 

 

 

 

 

Signature Page 2

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

 

 

 

L/C ISSUER AND LENDER:

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

and L/C Issuer

 

 

 

 

 

By:

/s/ Jason York 

 

 

Jason York

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page 3

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





AGREED TO AS OF THE SECOND

AMENDMENT EFFECTIVE DATE:

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Todd Coker 

 

Name:

Todd Coker 

 

Title:

AVP 

 

 

 

 

 

 

 

 

Signature Page 4

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Bruce E. Hernandez 

 

Name:

Bruce E. Hernandez 

 

Title:

Vice President 

 

 

 

 

 

Signature Page 5

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stephen W. Warfel 

 

Name:

Stephen W. Warfel 

 

Title:

Managing Director 

 

 

 

 

 

Signature Page 6

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

WACHOVIA BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Shannan Townsend 

 

Name:

Shannan Townsend 

 

Title:

Director 

 

 

 

 

 

Signature Page 7

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Wilson 

 

Name:

Rebecca L. Wilson 

 

Title:

Assistant Vice President 

 

 

 

 

 

Signature Page 8

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

AMEGY BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stewart Lang 

 

Name:

Stewart Lang 

 

Title:

Vice President 

 

 

 

 

 

Signature Page 9

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

RZB FINANCE, LLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ John A. Valiska              /s/ Astrid Noebauer

 

Name:

John A. Valiska                    Astrid Noebauer

 

Title:

First Vice President             Group Vice President

 

 

 

 

 

 

Signature Page 10

Second Amendment to Quest

Cherokee Amended and

Restated Credit Agreement

 

 